        Case 2:18-cv-01353-MRH Document 156 Filed 08/13/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TIFFANY WILLIAMS ET AL.,                          )
                                                  )
                Plaintiffs,                       )
                                                  )     2:18-cv-01353
                        v.                        )
                                                  )
BOB EVANS RESTAURANTS, LLC ET                     )
AL.,                                              )
                                                  )
                Defendants.

                                             ORDER

       AND NOW, this 13th day of August, 2020, for the reasons stated in the Court’s Opinion

of this date, the Defendants’ Motion at ECF No. 138 is GRANTED as to Defendant Bob Evans

Farms, Inc. The claims against it are DISMISSED, and it is DISMISSED as a Defendant in this

action, without prejudice and subject to the assertion of claims with specificity in a further

amended complaint, if the Plaintiffs choose to replead at all, or as to that Defendant.

       Additionally, the Defendants’ Motion at ECF No. 139 is GRANTED in part and DENIED

in part. The Defendants’ Motion is GRANTED as to the Ohio tip credit notification claim at Count

V, the Ohio overtime claim at Count VI, the West Virginia WPCA claim at Count X, the Illinois

tip credit notification claim at Count XV, and the Illinois overtime claim at Count XVI. Those

claims are all DISMISSED without prejudice, except as to Count XV, which is DISMISSED with

prejudice. In all other respects, the Defendants’ Motion at ECF No. 139 is DENIED.

       The Plaintiffs’ Motion for Conditional Certification, Approval of Proposed Notice

Procedure and Equitable Tolling at ECF No. 141 is DISMISSED without prejudice as premature

in light of the Court’s Opinion and Order.
        Case 2:18-cv-01353-MRH Document 156 Filed 08/13/20 Page 2 of 2




       The Court will grant leave for the Plaintiffs to replead and file a Third Amended

Consolidated Master Complaint within twenty-one (21) days of the date of this Order. Should the

Plaintiffs fail to do so, all dismissals set out in this Order will be deemed to be with prejudice,

without further notice or Order. All claims not repleaded within the time period set out in this

Order will be deemed to have been dismissed with prejudice without further notice or Order.



                                                             s/ Mark R. Hornak
                                                            Mark R. Hornak
                                                            Chief United States District Judge
cc:        All counsel of record
